Citation Nr: 0731267	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right eye disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an increased, initial rating for service-
connected degenerative disc disease of the lumbar spine (low 
back disability), currently rated 20 percent disabling.  

6.  Entitlement to an increased, initial (compensable) rating 
for service-connected hepatitis C.

7.  Entitlement to an increased (compensable) rating for 
multiple forehead scars. 

REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing at the Board before the undersigned was conducted 
in August 2007. 

The issues of entitlement to increased, initial ratings for 
service-connected low back disability, hepatitis C, and 
multiple forehead scars; as well as entitlement to service 
connection for depression, bilateral knee disability, and 
right eye disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  In September 1983, the RO denied service connection for a 
right eye disability.  The veteran was notified of that 
decision in a letter dated that month, did not appeal, and 
that decision is now final.

2.  Evidence received since that September 1983 decision 
indicates the veteran's right eye disability may be due to 
service, and this additional evidence is so significant that 
it must be considered to fairly decide the merits of this 
claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for a right eye disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In September 1982, the veteran requested service connection 
for a right eye injury.  The RO denied this claim in 
September 1983, and notified the veteran of such denial and 
his procedural and appellate rights by letter that same 
month.  The veteran did not appeal and the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  When a claim is the subject of a prior final 
denial, it may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Regarding claims filed before August 29, 2001, "new" evidence 
means evidence not previously submitted to VA decision makers 
that is neither cumulative nor redundant and "material" 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration and, by itself 
or in connection with the evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

Evidence of record at the time of the September 1983 decision 
included service medical records and an opinion of a VA 
ophthalmologist dated in May 1983.  In service, the veteran 
sustained injuries in several motor vehicle accidents.  A 
pupillary sphincter rupture of the right eye and old 
traumatic coloboma, which at various times the veteran 
attributed to a childhood eye injury, was noted on several 
service medical records.  The ophthalmologist reviewed the 
veteran's service medical records, and noted that there was 
no evidence that the veteran injured his right eye in 
service; except for a corneal abrasion sustained in a 
basketball game which, according to the physician, was acute 
and transitory and healed without residuals.  The physician 
also stated that he believed that the veteran may have been 
malingering, that his vision was better than he reported, and 
he recommended electrophysiological vision testing including 
determination of acuity by visually evoked responses to 
essentially rule out possible malingering.  

The stated basis for the September 1983 denial of the service 
connection claim was that the right eye disability preexisted 
service and was not aggravated in service beyond the natural 
progress of the condition.

In June 2001, the veteran again requested service connection 
for a right eye disability.  The evidence received subsequent 
to the September 1983 RO rating decision is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

A March 2004 VA eye examination report noted "a history of 
motor vehicle accident with a head and orbital trauma to the 
right side likely leading to his traumatic pupil and 
refractive shift in that right eye."  This is the first 
medical opinion of record which found that the veteran has a 
current right eye disability due to service.  This evidence 
bears directly and substantially upon the specific matter 
under consideration and, by itself, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Therefore, new and 
material evidence has been submitted.  Accordingly, the claim 
of entitlement to service connection for a right eye 
disability is reopened.  38 U.S.C.A. § 5108.

Although the medical statement constitutes new and material 
evidence, it cannot provide the basis for a grant of service 
connection for the condition because it did not consider the 
veteran's medical records and past medical history.  The 
claim will be remanded to obtain a definite opinion to 
determine the etiology of the veteran's right eye disability.

In light of the favorable outcome of this appeal regarding 
whether new and material evidence has been submitted to 
reopen the claim, any perceived lack of notice or development 
can not be considered prejudicial.  The veteran will be 
afforded additional notice and development prior to a 
decision on the merits of the claim.  

ORDER

The claim for service connection for a right eye disability 
is reopened.  To this extent only, the appeal is granted.


REMAND

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).

As discussed previously, an examination of the right eye is 
needed prior to a resolution of the service connection claim 
for a right eye disability.  

Regarding the veteran's claim for service connection for 
depression, he maintains that he was treated by Lisa Ford, 
Ph.D. at the Matilda Koval Medical Center in Baltimore, 
Maryland, from 2002-2004 for depression.  The veteran stated 
that she told him that his depression was the result of his 
two inservice motor vehicle accidents.  He also noted that he 
has received recent psychiatric treatment at a VA facility.  
The claims file does not contain these treatment records.  
The RO should obtain these medical records, and provide the 
veteran an opportunity to obtain a written opinion regarding 
the etiology of his depression.  

The veteran also contends that two physicians have told him 
that his bilateral knee condition was due to service but that 
they never made a written notation of this finding.  Again, 
the veteran should be afforded an opportunity to obtain a 
written opinion regarding the etiology of his bilateral knee 
disability.

The veteran's representative has noted that many of the VA 
compensation and pension examinations are inadequate, as the 
clinicians did not review the veteran's medical records, and 
the findings are insufficient to rate the already service-
connected conditions under the applicable Diagnostic Codes.  
Therefore, the veteran must be provided additional 
examinations regarding his depression, bilateral knee 
disability, low back disability, hepatitis C, and multiple 
forehead scars.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report where he 
has received treatment for the right eye, 
a psychiatric disorder, both knees, low 
back, hepatitis C, and forehead scars; and 
request records from those treatment 
providers.  Advise the veteran that he 
should submit the written opinions of any 
physicians who have told him a current 
right eye disability, psychiatric 
disability, or knee disability is the 
result of service.  Provide the veteran 
appropriate notice in accordance with the 
provisions of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

2.  Then, schedule the veteran for an eye 
examination.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  the examiner should render 
opinions as to whether it is at least as 
likely as not that any current right eye 
disability preexisted service in August 
1976; and if so, whether the eye 
complaints noted in the veteran's service 
medical records constituted a chronic 
increase in the eye disability that was 
not simply due to the natural progress of 
the disability, and was not simply an 
exacerbation of symptoms existing prior to 
service.  The examiner should also address 
whether the treatment rendered in service 
resulted in improvement in the condition 
prior to discharge, to the point that it 
was no more disabling than it was at 
entrance into service.  

3.  Schedule the veteran for a psychiatric 
examination.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  The examiner should opine as 
to whether the veteran has a current 
psychiatric disorder that, at least as 
likely as not (50 percent probability or 
more), was incurred in or aggravated by 
service.

4.  Schedule the veteran for an orthopedic 
examination.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
testing and evaluation should be done, to 
specifically include range of motion 
studies.

    a) The examiner should opine as to 
whether he has a current condition of 
either knee that, at least as likely as 
not (50 percent probability or more), was 
incurred in or aggravated by service.
    
    b) The examiner should also to assess 
the severity of the veteran's service-
connected low back disability.  The 
examiner must perform range of motion 
testing to permit rating under the current 
schedular criteria, and determine whether 
there are objective clinical indications 
of pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare- up" or when the lumbar spine is 
subject to repetitive motion over a period 
of time.  And this determination also 
should be portrayed, if feasible, in terms 
of the degree of additional range of 
motion lost due to these factors.

    The examiner should comment, as well, 
on whether the veteran has disc disease 
(intervertebral disc syndrome (IVDS)) of 
his lumbosacral spine, as part of his 
service-connected low back disability. 

    If the veteran does have intervertebral 
disc syndrome as part of his service- 
connected disability, the examiner should 
describe the severity of it and indicate 
whether there have been incapacitating 
episodes (and, if so, the total duration 
of them during the past 12 months).  The 
examiner should discuss the severity of 
any associated neurological impairment, 
aside from any orthopedic impairment shown 
and, if there is no neurological 
impairment, should so state.

5.  Schedule the veteran for an 
examination to determine the exact nature 
and extent of his hepatitis C.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary laboratory and other testing 
should be conducted.  Specifically, the 
examiner should note whether the veteran's 
hepatitis C is confirmed by serological 
evidence.  The examiner also should note 
the presence of symptoms to include daily 
fatigue, malaise, and anorexia, weight 
loss, and hepatomegaly, or other 
incapacitating episodes to include such as 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain, 
including a time frame for each within the 
past 12-months.  If the veteran's 
hepatitis C is nonsymptomatic, the 
examiner should so state.   

6.  Schedule the veteran for a dermatology 
examination to determine the current 
nature and severity of his forehead scars.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should:  

    a) Describe the size of each scar in 
inches and centimeters; and specifically 
indicate whether any scars disfigure the 
veteran's head and, if so, describe the 
extent and location of the disfigurement; 
    
	b) Indicate whether the scars cause any 
functional loss. 

	c) Of the following eight 
characteristics of disfigurement, indicate 
which, if any, are present:  

i) scar 5 or more inches (13 
centimeters) in length;  ii) scar at 
least one-quarter inch wide (0.6 
centimeters) at its widest part;  
    iii) scar surface or contour 
elevated or depressed on palpation;  
    iv) scar adherent to underlying 
tissue;  
    v) skin hypo- or hyper-pigmented in 
an area exceeding 6 square inches (39 
square centimeters); 
    vi) skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square 
inches (39 square centimeters);  
    vii) underlying soft tissue missing 
in an area exceeding six square inches 
(39 square centimeters); and  
    viii) skin indurated and inflexible 
in an area exceeding 6 square inches 
(39 square centimeters).

7.  Then readjudicate the claims.  If any 
of the claims continue to be denied, send 
the veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


